Eschweiler, J.
(dissenting). The general rule is firmly established that where services of a kind for which compensation is usually paid are rendered by one to another upon request, and the results thereof accepted by the latter, nothing being said as to compensation, the law steps in and, creates an obligation to pay for the reasonable value thereof. Miller v. Tracy, 86 Wis. 330, 56 N. W. 866; Williams v. Williams, 114 Wis. 79, 84, 89 N. W. 835; Felker v. Haight, 33 Wis. 259; Kelly v. Houghton, 59 Wis. 400, 18 N. W. 326; Link v. C. & N. W. R. Co. 80 Wis. 304, 50 N. W. 335; Wheeler v. Hall, 41 Wis. 447; Pangborn v. Phelps, 63 N. J. Law, 346, 43 Atl. 977; 2 Page, Contracts, p. 1169, § 772.
I cannot acquiesce in the doctrine which is in effect announced by the majority opinion that this general rule is to be qualified so that a different presumption arises and a different rule applies when the dispute is between attorneys than when between other individuals of the great mass of mankind.
That no such distinction has heretofore been recognized seems well established. Weeks, Attorneys (2d ed.) p. 673, § 335,says:
“So where one attorney does business for another, the attorney employed generally looks to the attorney who employs him and not to the client. If the attorney employing another wishes to escape personal responsibility he must give express notice that the business is to be done on the credit of the client; and it is no defense that the business was known by the plaintiff to be done for the benefit of the client.”
*331See, also, 2 Thornton, Attorneys, p. 952, § 559; Scott v. Hoxsie, 13 Vt. 50; Graydon v. Stokes, 24 S. C. 483; Serace v. Whittington, 2 Barn. & C. 11; 6 Corp. Jur. 734.
Defendants relied by pleadings and argument here by way of defense as follows: (1) That if any contract was made it was by the two letters of October 28th and October 29th, and that these-two letters, in connection with the testimony as to the surrounding circumstances, require the conclusion as a matter of law that there was no contractual relationship between the parties; (2) that the minds of the parties never met; and (3) that if there was a liability on their part it should be shoved over to the brother, Ernest G. Gugel.
As to the first and third grounds, if the test of the general rule above stated is applied it appears as though both the questions so raised were within the wide province of the jury’s determination. On the first point, we have the expression in Mr. Stebbins’s letter to the plaintiff, “On my part I should like you to' understand that I want your assistance and co-operation, both in the preparation of this case and on the trial thereof,” which, if standing alone, would have been sufficient to create beyond question a basis for liability. That .it was modified by other expressions in the same letter and by surrounding circumstances could not properly take it from the jury. On the second point, in view of plaintiff’s letter to Mr. Stebbins saying, “Now, Mr. Steb-bins, I want it strictly understood that if I sit in the case with you, participate in its trial, that it is strictly at your request; not at the request of my brother or pursuant to my desire,” it became álso a question for the jury to solve.
The drawing of reasonable inferences from the facts in evidence is jury duty. Gessner v. Roeming, 135 Wis. 535, 536, 116 N. W. 171; Vilas v. Bundy, 106 Wis. 168, 176, 81 N. W. 812.
The undisputed and indisputable facts that the defendants were of the highest standing, competent and able to carry on *332the lawsuit then pending without outside assistance, though persuasive as an argument against plaintiff’s case, do not necessarily determine it. The jury might well have considered, what is matter of general knowledge, namely, that the able and competent professional gentlemen are invariably the busy ones and might require assistance in some particular case, from lack only of time in which to look after all of its details. This consideration might, have had weight with the jury in view of what was said by Mr. Stebbins in his letter to' plaintiff of November 11th, “l have had, as yet,, little opportunity to' do' much work on the law of this case and am therefore particularly glad that you are going into it so thoroughly. I suggest, in order to save duplication, that you send me such brief or notes as you may prepare as soon as possible.”
In cases for recovery for the reasonable value of requested, accepted services, that the recipient did not expect to pay for them is immaterial. 2 Thornton, Attorneys, pp. 952-954, § 559. This question was squarely raised and settled in the case of Miller v. Tracy, 86 Wis. 330, 56 N. W. 866, where the plaintiffs’ firm of attorneys rendered services for the defendant, who was administrator of an estate and whose own counsel could not act with reference to the particular claim then-in litigation. The defendant objected to paying on the ground that there was no express contract for services and no meeting of the minds of the parties in respect to their employment. This court there said (p. 336) :
“But we think that the liability of the defendant in this case may be safely rested upon the ground that if services are rendered, as in this case, in the mistaken belief that there is a contract therefor, when the minds of the parties have never met, a recovery may be had quantum meruit for the benefit conferred by them, and upon the ground 'that he who gains the labor and acquires the property of another- must make reasonable compensation for the same’ (citing Van Deusen v. Blum, 18 Pick. (35 Mass.) 229); and that this rule is particularly applicable to the case of an administra*333tor who has assets out of which to' indemnify himself. . . . The fact that he [defendant] has deliberately taken the benefit of the services and disbursements in question which enabled him to perform his duty as administrator, dispenses with any necessity oí proving a previous request, and we are of the opinion that the defendant may be properly held liable for these services and disbursements, as well upon an implied assumpsit as if there had been an express contract, and we have not been referred to any authority to the contrary. The recovery in this case is, we think, correct.”
That there is a custom between brother attorneys that services by one attorney, such as assisting in the preparation for and participating in the trial of another’s'case, shall be without compensation therefor in the absence of express agreement, was not pleaded nor proof thereof offered in this case. There is a substantial difference between the common practice of discussing the knotty questions in one’s case with a brother attorney or the appearing for or assisting in the trial of a case where brother attorneys are plaintiffs or defendants and such a situation as here. And the shadowy nature of any custom or courtesy of not charging brother attorneys is indicated by what is said in such cases as Thigpen v. Slattery, 140 La. 707, 73 South. 780; and in the case cited in 2 Thornton, Attorneys, § 559 (Graydon v. Stokes, 24 S. C. 483, supra), where it is said: “The very fact that it is called a courtesy indicates that making no charge is exceptional, and that the general rule 'is to charge . . . and certainly the moment the parties, from any cause whatever, stand upon their rights, there can be no such thing as courtesy in the case.”
If it be unethical and therefore, as here decided, illegal for one attorney to claim compensation for requested and rendered legal services from a brother attorney in the absence of express agreement, it appears to me to be just as unethical for an attorney to claim and recover compensation from an officer of the court, who had no expectation that he was to pay therefor, as he was allowed to do by this *334court in the case of the administrator defendant in Miller v. Tracy, 86 Wis. 330, 56 N. W. 866.
If the failure to speak of compensation for requested and rendered services by the brother at the bar to the brother at the bar works a forfeiture of any right to* recover, the same ethical rule should govern the attorney in his relationship with others than attorneys. His standard should certainly be no lower for his actions with clients than with brother attorneys. Although entertaining, I hope, as high an opinion of the exalted nature of the duties and obligations of counselors at law as that expressed in the majority opinion, I cannot feel that they should be SO' set apart from the rest of mankind or that a rule which permits a brother of the blood to recover for requested services rendered to a brother of the blood who had no expectation of paying therefor, as was done in Williams v. Williams, 114 Wis. 79, 89 N. W. 835, supra, should not be as applicable to the 'relationship of brethren at the bar; the latter relationship surely calling for no more application of the golden rule than the former.
I am in accord with what is said by the majority as to the unpleasant disclosures of plaintiff’s secret maneuvers with his brother in the matter of defendants’ bill. It shows a want of the good faith required of him who is employed towards those who employ, and that is the alleged relationship upon which plaintiff predicates his right to recover. Whether his given reasons for so doing were valid and sufficient was a question for the jury. It would have been ample justification for the jury to have discredited his theory of employment or expectation of compensation on his part, but further than saying this an appellate court cannot well go.
■I think, therefore, the court below was justified, both in law and in fact, when, in upholding the verdict, he said:
“I should have some difficulty in agreeing with the jury that there was an agreement between the parties that the defendants should become personally liable for plaintiff’s services, but I cannot agree with defendants’ counsel that there *335is no evidence from which the jury could find as they did upon that question.”
I think, therefore, the judgment should be affirmed.
I am authorized to state that Mr. Justice Kerwin concurs in this dissent.